Maletz, Judge:
The following appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between Counsel for Plaintiff ARNOLD, Schwinn & Co. and the Assistant Attorney General for Defendant United States of America that the merchandise covered by the appeals for reappraisement set forth in “Schedule A” attached hereto consists of 'bicycle spokes more particularly described as follows:
Spokes 15G (.072") Zinc
Spokes 14G (.080") Zinc
Spokes 12G (.105") Zinc
Spokes 11G (.120") Zinc
Spokes 15Gx 17G (0.72" x .056") Swaged
Spokes 14G x 16G (0.80" x .060") Swaged
Spokes 11G x 12G (.120" x .105") Swaged
which were exported from Western Germany during the period from February 1,1963, to December 30,1965.
IT IS FURTHER STIPULATED AND AGREED that bicycle spokes are specified on the Official Final List promulgated by the Secretary of the Treasury, T.D. 54521, and are subject to appraisement and were appraised under the provisions of 'Section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that on or about the respective dates of exportation of the subject bicycle spokes, such or similar merchandise was freely sold and offered for sale for exportation to the United States in the principal markets of West Germany to all purchasers, in the usual wholesale quantities and in the ordinary course of trade, at the following prices, packed, plus copper price premium noted on invoices, for the following respective periods of time and that there was no higher foreign value for such or similar merchandise:
Merchandise Period Price U.S. Currency



*859Merchandise Price U.S. Period Currency



IT IS FURTHER STIPULATED AND AGREED that the within appeals to reappraisement are abandoned as to any merchandise not exported within the f oregoing specified periods and as to any other merchandise listed on the invoices, and that the within appeals to re-appraisement may (be deemed submitted for decision on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that the values set out above constitute such statutory value.
As to all other merchandise included on the invoices covered by the entries involved herein, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.